Citation Nr: 1143902	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-39 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gout of both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to April 2001, with four months prior active service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions rendered by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the claims file was transferred to the custody of the Winston-Salem, North Carolina RO.  

In April 2010, the Veteran and his spouse testified at a hearing at the Board's office located in Washington, D.C. before the undersigned.  A transcript of the proceeding is of record.  

In June 2010, the Board remanded the issue regarding service connection for gout of the feet to the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in June 2010 in order to obtain medical findings and medical opinion evidence as to the etiology of gout of the feet.  The Board noted at that time that while there was evidence of a current disability manifested by gout, the medical evidence left "considerable doubt as to the exact nature and etiology of the Veteran's gout of the bilateral feet."  

A VA examination was scheduled in September 2010, however, the Veteran failed to report to the examination.  

In September 2011, the appellant's representative argued that due to a death in the Veteran's family, the Veteran was prevented from attending the VA examination.  The service representative also indicated that the Veteran had contacted the RO in an attempt to reschedule the examination but that his file had already been forwarded to the Board.  The representative described the Veteran's willingness to report to a future examination.  The Veteran submitted a letter to the Board in which he explained his absence from the VA examination.  He stated that he experienced the loss of a parent in June 2011.  He also described financial problems that resulted in the filing of Chapter 13 bankruptcy protection in 2007 and 2008.  Finally, he reported that he had been absent from work due to flare-ups of gout, and as a result, was currently behind in his mortgage payment.  

When a claimant fails to report, without good cause, for an examination scheduled in conjunction with a an original claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  

When a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a); Turk v. Peake, 21 Vet. App. 565 (2008).  See also 38 C.F.R. § 3.326(a).  

Here, as noted above, the VA examination was necessary in order to make a determination on the claim.  As to the reasons propounded by the claimant for his failure to appear at the examination, certainly the death of an immediate family member would constitute good cause.  Here, however, there is conflicting information as to when the family member died.  The Veteran's representative indicates that the death was at the time of the scheduled VA examination, while in the Veteran's statement, he reports that the death occurred several months after the examination.  Typically, the Board would tend to favor the Veteran's recollections of events since he was directly involved.  The Board acknowledges, however, that is certainly possible that the representative is correct as to when the family member died and the reason for the Veteran's failure to report.  The Board has also considered the Veteran's statements as to past and current financial difficulties.  While the Board regrets that the Veteran has financial problems, he has not articulated why this fact prevented him from attending the VA examination as scheduled.  What is clear, however, from both his and his representative's statements, is that the Veteran desires to appear at a future VA examination.  Given such, the Board finds that good cause has been presented for the Veteran's failure to appear at the VA examination.  

As such, this matter must be remanded for additional development as described below.  While the Board is remanding the matter for additional action, the Veteran is advised that VA's duty to assist him in the development of his claim is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall afford the Veteran an opportunity to attend an appropriate VA examination to ascertain the nature, extent, and etiology of any gout of the feet.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  

The examiner shall review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed gout of the feet is related to any event, incident, or symptoms during service, including the callosities noted during service.  The examiner should also comment on whether the "excessive pain," as described during the hearing in April 2010, was an early symptom supporting the post service diagnosis of gout. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why. 

2.  When the development requested has been completed, the claim should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).



